UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   26 February 2015 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ CRH plc 26th February 2015 CRH announces that, as part of the Board's planned renewal process, John Kennedy and Dan O'Connor will step down from the Board at the conclusion of the Annual General Meeting on 7 May 2015. Commenting on the retirements, Mr. Nicky Hartery, Chairman of CRH, said: "On behalf of the Board I would like to thank John and Dan for their commitment and great service to CRH over many years and wish them both every success in the future." Contact: Neil Colgan Company Secretary Tel: + By:/s/Maeve Carton M. Carton Finance Director
